PER CURIAM.
Thomas Clements challenges his conviction and habitual offender sentence for sexual battery. We affirm the conviction and sentence in all respects, however remand the judgment to correct a scrivener’s error. The jury found Clements guilty of sexual battery in violation of section 794.011(5), Florida Statutes (1997), a second-degree felony; however, the judgment reflects a conviction for sexual battery with great force likely to cause serious injury, a life felony.1 We note that Clements was properly sentenced. Nevertheless the scrivener’s error would result in a higher guidelines score and more severe penalty if Clements is ever sentenced for subsequent offenses. The judgment should, therefore, be corrected on remand.
BLUE, A.C.J., and WHATLEY and STRINGER, JJ„ Concur.

. See § 794.011(3), Fla. Stat. (1997).